DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.
Claims 1-9, 11-13, 15-20 and 21-22 (new) are pending. 
Previous rejections of the claims under 35 USC 103 have been withdrawn in view of the amendments. New rejections under 35 USC 103 and 112 and claim objections follow. 

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. Applicant argues there is no motivation or suggestion to combine the teaching of the cited references, in certain aspects the two references are distinct and contradictory, and the combinations of references does not teach or suggest all limitations of the claims. Applicant cites paragraph 0027 of Ward as expressing the goals of Ward. Applicant states that there is no evidence indicating operating at the specific parameters can lead to the goals of Ward. 
Applicant’s arguments have been considered and are moot or not persuasive. In view of the amendments to the claims, the rejection has been modified still using both Ward and Pelaez. However, Pelaez is now the primary art and does not require modifying Ward in the way objected to. With respect to not teaching all limitations, the limitations of each claim are addressed either explicitly in the cited art or would have been obvious as described below. 
Further, Applicant argues Pelaez focuses on the production of BTX and teaches away from the production of olefins. Applicant’s argument has been considered but is not persuasive. While Pelaez gives options for further conversion of olefins into additional BTX, this is merely one alternative. Pelaez also teaches wherein olefins may be produced as discussed in the rejection below. Further, the claims do not exclude use or further conversion of the olefins produced in the claimed process.

Claim Objections
Claims 1, 21, 22 recite a temperature having the units Cu. Correction should be made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites a limitation “a residence time of 51 100 ms”. It is unclear what range or time is claimed. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 9 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites a range of -10 to 340 C and claims 8, 9, and 20 depend from claim 1 and recite ranges outside the range of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 13, 15-19, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelaez (US 2017/0009156) in view of Ward (US 2016/0369189).
With respect to claims 1, 2, 19, 21, 22, Pelaez teaches a process, comprising: 
Processing a hydrocarbon feedstream comprising one or more from the group consisting of naphtha, kerosene, gasoil, and resid (0012-0013). 
Catalytically cracking the feed stream to produce a cracked stream, wherein the catalytic cracking conditions include a temperature of 400-800C and a pressure of 10-800 kPa gauge, with preferred temperature in the range of 425-730C (0017; 0018). This encompasses or overlaps the claimed range of 710-750 C. The effluent includes light paraffin and olefin compounds as well as cracked gasoline and cycle oil (0018). “More preferably, the catalytic cracking used in the process of the present invention is high-severity FCC” (0020) that is “optimized towards the production of olefins” (0021). 
The cracked stream is processed using one or more of ring opening process (0030-0033), aromatization process, hydrocracking (0043) (0059) to produce additional BTX and C2 to C4 olefins (0041; 0043; Table 2). The BTX effluent may be “optimized to provide chemicals-grade BTX” (0044). Pelaez teaches wherein the olefin compounds may be removed from the cracked gasoline and optionally converted to BTX (0041; 0056-0057). However, it would have been obvious to one of ordinary skill in the art to isolate and keep or isolate and further convert the olefin compounds depending on the desired product stream. 
With respect to the feed, Pelaez teaches any hydrocarbon suitable for catalytic cracking, preferably, one or more crude oil fractions including naphtha and kerosene (0011-0013). Pelaez teaches typical crude oil fractions include light naphtha boiling in the range of about 20-200C or within such range, heavy naphtha having a boiling point of 80-200C with therein, and kerosene having a boiling point range of 180-270C and residual oil (0015). Pelaez teaches that the ranges may overlap (i.e. the heavy naphtha will have components below 80C) and are dependent on the crude oil itself and distillation process (0015). Where a crude oil were fractionated into light and heavy naphtha, it would have been obvious to one of ordinary skill in the art at the time of filing to separate light and heavy naphtha as disclosed in Pelaez and well known in the art, including having boiling ranges that include a light naphtha stream having an IBP of 20 to 40 0C and a FBP of 90 to 100 C and a heavy naphtha stream having an IBP of 40 to 60 0C and a FBP of 200 to 270C.
“One or more” of these fractions includes heavy naphtha and kerosene. Further, in analogous art of catalytic cracking of hydrocarbon fractions of crude oil, including naphtha, Ward teaches fist separating out light naphtha components and then catalytic cracking heavy naphtha and kerosene to produce olefins and gasoline (0015). The loading and conditions may be tailored for improved olefin production (0015). 
With respect to the boiling point of the crude oil and temperature and pressure of the distillation stage to separate crude oil into the disclosed fractions, crude oil has various boiling ranges as pointed out in Pelaez and atmospheric distillation is well known in the art. It is within the skill of one in the art to select the appropriate temperature and pressure to achieve effective distillation. 
With respect to claim 3, Ward teaches steam cracking light naphtha separated from heavy naphtha (0015; 0027; 0071). It would have been obvious to one of ordinary skill to subject crude or processed light naphtha streams to steam cracking for the benefit of increasing production of olefin and optionally BTX products. 
	With respect to claim 4, Pelaez teaches wherein the additional processing stages further produce LPG, i.e. C2-C4 paraffins, and distillates, known to include C5-12 hydrocarbons (0034).
With respect to claim 5, Pelaez teaches that preferably part of the LPG produced in the process is subjected to olefins synthesis, e.g. by subjecting to pyrolysis (0055). It would have been within the skill of one in the art to process the LPG with other light pyrolysis streams such as light naphtha to produce additional olefin product. 
With respect to claim 6, Ward teaches wherein the steam cracking is performed under process conditions including a cracking temperature of 750-900C, which encompasses the claimed range of 800 to 900 °C and a residence time of 50-1,000 ms, which overlaps the claimed range of 1-51 or 51-100ms.
	With respect to claim 7, Ward teaches wherein the heavy stream from GHC may be recycled to the FCC unit (0074). It would have been obvious to one of ordinary skill in the art at the time of filing to do the same in the process of Pelaez to achieve increased conversion to the desired products.
With respect to claims 13, 15, 16, 17, and 18, Ward teaches wherein a gas stream that comprises one or more of H2, CH4, off gases, may be produced by crude oil distillation (0044; see also 0065).



Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelaez and Ward as applied to claim 1 above, and further in view of Al-Yassir (US 2016/0107153).
With respect to claim 11, the combination of Pelaez in view of Ward teaches catalytic cracking of naphtha containing streams to product light olefin compounds but is silent regarding the catalyst. Al-Yassir teaches a zeolite catalyst for use in the catalytic cracking of naphtha for the production of lower molecular weight olefins and alkenes, the catalyst being modified by the addition of a metal to improve the stability of the catalyst (abstract). Thus, it would have been obvious to one of ordinary skill in the art to select the catalysts to Al-Yassir for catalytic cracking of naphtha to produce olefins as the catalyst for doing such in the process of Pelaez in view of Ward. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelaez and Ward as applied to claim 1 above, and further in view of Kim (US 2011/0288354).
With respect to claim 12, Pelaez and Ward both teach a number of ways for conversion of catalytically cracked gasoline to aromatics, but are silent regarding the use of catalytic reforming. However, Kim teaches  method for producing high value BTX products from an FCC product fraction (abstract). Kim teaches “subjecting fluid catalytic cracked gasoline to catalytic reforming thus preparing reformate which is then separated, thereby producing aromatics” (0002).It would have been within the skill of one in the art at the time of filing to substitute one of the alternatives for producing BTX from the catalytic cracking gasoline, such as hydrocracking or aromatization, in the process of Pelaez with catalytic reforming as defined in Kim as an alternative method to producing BTX form such feed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771